Dissenting Opinion by
Judge Wilkinson:
I respectfully dissent. I do not believe it is necessary in this case to go as far as my brother Mencer goes in his dissent to say that any nonprofit organization or institution is within the definition of “public employer” within the meaning of Section 301(1) of the Public Employe Relations Act, Act of July 23, 1970, P. L. 563, 43 P.S. §1101.301(1). Rather, I would hold that appellant is within the definition of the same Section, since it is a “charitable, religious, scientific, literary, recreational, health, educational or welfare institution receiving grants or appropriations from local, State or Federal governments.”
It is clear from the record that appellant in 1965 received $1,800,000.00 from the Federal government to construct buildings which it presently occupies. It is equally clear that the appropriations or payments it receives currently from the State of Pennsylvania are based in part on the value of these buildings. In my opinion, a nonprofit charitable organization that continues currently to receive substantial benefits from substantial appropriations of local, State or Federal funds cannot avoid the definition of public employer by disclaiming any direct appropriation during the current period. If it would divest itself of its previous classification as a public employer within the meaning of the Act, it must, at the same time, divest itself of the benefits it had previously received and is currently receiving.
Judge Rogers joins in this dissent.